Order entered July 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01617-CR

                              JESSE LEE AUSTIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82407-2013

                                           ORDER
       The Court GRANTS appellant’s July 1, 2014 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Clerk to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE